Oo wont an nA BR WW NO

NYO NO NO NO NO NO NO WN WN Ke KF KF KF KF KF KFS KS S|
on A UN BR WN KF Oo OO WON HDB A Ff WY] NY KF OS

Case 5:17-cv-00549-MRW Document 48 Filed 12/01/20 Pagelof2 Page ID #:341

UNITED STATES DISTRICT COURT
CENTRAL DISTRICT OF CALIFORNIA

JOHAN M. HANSEN

Plaintiff,

V.

FCA US LLC, a Delaware Limited
Liability Company; and DOES 1

through 10, inclusive,
Defendants.

 

 

CASE NO: 5:17-cv-00549-MRW

ORDER GRANTING JOINT
STIPULATION AND ORDER FOR
DISMISSAL WITH PREJUDICE

Honorable Judge Michael R. Wilner

 

 

 

[PROPOSED ORDER] GRANTING JOINT STIPULATION AND ORDER FOR DISMISSAL
WITH PREJUDICE

 
oO won Nn HW FSF W NO

NO NO NO NM NH NHN ND ND NO He Ke Ke Fe FF KF FEF EF S|
aon DN ON BP WwW NY KH CO OHO FHF NHN HD A BP W NY | OS

Case 5:17-cv-00549-MRW Document 48 Filed 12/01/20 Page 2of2 Page ID #:342

ORDER

The Joint Stipulation is approved. The entire action is hereby dismissed with
prejudice.
IT IS SO ORDERED.

DATED: December 1, 2020 fu [ _—

HONORABLE MICHAEL R. WILNER
UNITED STATES MAGISTRATE JUDGE

 

-2-

 

 

 

[PROPOSED ORDER] GRANTING JOINT STIPULATION AND ORDER FOR DISMISSAL
WITH PREJUDICE

 
